Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 09/26/2022 has been entered. Claims 1-7 and 10-20 are currently pending in this application. claims 13-20 are withdrawn.
Applicant’s arguments, see Pages 7-13, filed 09/26/2022, with respect to the rejection(s) of claim(s) 1-7 and 10-12 have been fully considered but they are not persuasive. Applicant states "…Koo fails to disclose the same limitation as shown in the claimed invention. That is, as shown in the current Office Action, the Examiner relied on that the alleged first driving power transmitting line (477a) overlaps the alleged second driving power transmitting line (471a) in a titled direction with the alleged insulating layer (140). In other words, the alleged first and second driving power transmitting lines overlaps each other in a titled direction, not in a plan view (thickness direction)…". Examiner respectfully disagrees. The language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. As stated in page 3 of the non-final rejection mailed on 7/18/2022 and the current rejection of claim 1 below, Koo teaches that 471a is overlapping with 87 in a plan view as shown in Fig. 8. Therefore, with broadest reasonable interpretation, Koo teaches the driving power transmitting line (VSS1/471a/87/477a/472a/478a in Fig. 4, 6 and 8-12, [0066-0072, 0110, 0133-0134]) includes a first driving power transmitting line (87 in Fig. 6 and 8-12) and a second driving power transmitting line (471a in Fig. 6 and 8-10) overlapping each other in a plan view (Fig. 8-12, 471a is overlapping with 87 in a plan view as shown in Fig. 8) with an insulating layer (180 in Fig. 9-12, [0133]) disposed therebetween (Fig. 9-13).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 6, the limitation of “the second portion of the first driving power transmitting line is connected with the second driving power transmitting line through a plurality of second contact holes formed in the insulating layer, and wherein the plurality of second contact hole is disposed in the direction that is parallel to the extending direction of the plurality of gate lines and overlaps one or more of the plurality of gate drivers in a plan view” in amended Claim 6 is not described in the specification at the time the application was filed. As stated in page 18, Lines 14-20 of specification of the instant application, it has been only described that “the second driving power transmitting line 120q is connected to the second portion 120pb of the first driving power transmitting line 120p through a plurality of second contact holes 31b. The second contact holes 31b are disposed to overlap the third to eighth gate drivers GC3, GC4, GC5, GC6, GC7, and GC8 along a direction that is parallel to the direction in which the gate lines G1, . . . , and Gn extend”. Furthermore, the Fig. 4 and Fig. 7-8 of the instant application show that the first and/or second contact holes 31/31a/31b are not overlapping with the gate drivers GC in a plan view even the first and/or second contact holes 31/31a/31b are overlapping with the gate drivers GC along a direction that is parallel to the direction in which the gate lines. The originally filed specification does not describe that “the plurality of second contact hole… overlaps one or more of the plurality of gate drivers in a plan view”. Therefore, the claim limitation of “the second portion of the first driving power transmitting line is connected with the second driving power transmitting line through a plurality of second contact holes formed in the insulating layer, and wherein the plurality of second contact hole is disposed in the direction that is parallel to the extending direction of the plurality of gate lines and overlaps one or more of the plurality of gate drivers in a plan view” in claim 6 is not supported by the originally filed disclosure. This is a new matter rejection.
Dependent claims 7 and 10-12 would be rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo (US 2015/0194444).
Regarding claim 1, Koo teaches a display device (Fig. 1-12, [0036-0138]) comprising:
a display area (DA in Fig. 1 and 3, [0040]) including a plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]), the plurality of signal lines (D1~Dm/G1~Gn in Fig. 1 and 3, [0041]) including a plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]);
a plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) disposed in a non-display area (PA in Fig. 1 and 3, [0040]) that is adjacent to the display area (DA in Fig. 1 and 3, [0040]) and connected to the plurality of gate lines (G1~Gn in Fig. 1 and 3, [0041]); and
a driving power transmitting line (VSS1/471a/87/477a/472a/478a in Fig. 4, 6 and 8-12, [0066-0072, 0110, 0133-0134]) disposed in the non-display area (PA in Fig. 1 and 3, [0040]) and providing a driving power to the plurality of gate drivers (Fig. 4, 6 and 8, [0066-0072, 0110]),
wherein the driving power transmitting line (VSS1/471a/87/477a/472a/478a in Fig. 4, 6 and 8-12, [0066-0072, 0110, 0133-0134]) includes a first driving power transmitting line (87 in Fig. 6 and 8-12) and a second driving power transmitting line (471a in Fig. 6 and 8-10) overlapping each other in a plan view (Fig. 8-12, 471a is overlapping with 87 in a plan view as shown in Fig. 8) with an insulating layer (180 in Fig. 9-12, [0133]) disposed therebetween (Fig. 9-13), 
wherein the first driving power transmitting line (87 in Fig. 6 and 8-12) and the second driving power transmitting line (471a in Fig. 6 and 8-10) are connected with each other (Fig. 8-12) through a plurality of contact holes (187 in Fig. 8-10, [0133]) formed in the insulating layer (180 in Fig. 9-12, [0133]), and
wherein the plurality of contact holes (187 in Fig. 8-10, [0133]) is disposed in a plurality of regions (Fig. 8) respectively overlapping the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) in a direction (the horizontal direction in Fig. 6 and 8) parallel to an extending direction (Fig. 6 and 8) of the plurality of gate lines (G1~Gn/121 in Fig. 1 and 3, Fig. 6 and 8, [0041, 0120]).
Regarding claim 2, Koo also teaches the following elements:
(Claim 2) the first driving power transmitting line (87 in Fig. 6 and 8-12) is disposed adjacent to (Fig. 8) the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]) and connected to (indirectly connected in Fig. 6 and 8) the plurality of gate drivers (400/400a/400b/ST1~STn in Fig. 1 and 3, [0053]), and the second driving power transmitting line (471a in Fig. 6 and 8-10) is connected to the first driving power transmitting line (87 in Fig. 6 and 8-12) through the plurality of contact holes (187 in Fig. 8-10, [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 1 above, and further in view of Kim (US 2017/0343868).
Regarding claim 4, Koo does not teach the following elements. 
Kim (US 2017/0343868) teaches the following elements:
(Claim 4) the plurality of gate drivers (210/220 in Fig. 1 and 3-4, [0060-0063, 0077-0078]) is attached to a side surface (Fig. 1 and 3-4, [0060-0063, 0077-0078]) of the display device (Fig. 1 and 3-4, [0060-0063, 0077-0078]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2017/0343868) for the system of Koo such that in the system of Koo, 
(Claim 4) the plurality of gate drivers is attached to a side surface of the display device.
The motivation is that the size of the bezel area corresponding to the non-display area NDA may be reduced (Kim (US 2017/0343868), [0063, 0078]).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 3 and 5.
Regarding claims 3 and 5, none of the prior art discloses or suggests a display device recited in claims 2 and 4, respectively, wherein “the plurality of signal lines further includes a plurality of data lines, and wherein the first driving power transmitting line is disposed on a same layer as the plurality of gate lines, and the second driving power transmitting line is disposed on a same layer as the plurality of data lines” in combination with the other required elements of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871